

116 HR 5697 IH: Veterans’ Acute Crisis Care for Emergent Suicide Symptoms Act of 2020
U.S. House of Representatives
2020-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5697IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2020Mr. Takano introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish
			 emergent mental health care to certain individuals, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Veterans’ Acute Crisis Care for Emergent Suicide Symptoms Act of 2020 or the Veterans’ ACCESS Act of 2020. 2.Department of Veterans Affairs provision of emergent mental health care (a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1720J.Emergent mental health care
						(a)In general
 (1)The Secretary shall furnish emergent mental health care to an eligible individual under this section if the individual seeks such care—
 (A)pursuant to a recommendation the individual received from the Veterans Crisis Line or a licensed health care professional; or
 (B)in an emergency situation, as determined by the Secretary. (2)Emergent mental health care furnished under this section may be furnished at a Department medical facility or at a non-Department facility, as determined appropriate by the Secretary or by a licensed health care professional.
 (b)EligibilityFor purposes of this section, an eligible individual is any of the following: (1)A veteran.
 (2)An individual who is enrolled in the health care system established by section 1705 of this title. (3)An individual who—
 (A)is a former member of the Armed Forces, including the reserve components; (B)while serving in the active military, naval, or air service, was discharged or released therefrom under a condition other than honorable;
 (C)is not enrolled in the health care system established by section 1705 of this title; and (D)served in the Armed Forces for a period of more than 90 cumulative days.
								(c)Duration of care
 (1)Emergent mental health care furnished under this section may be furnished— (A)in the case of inpatient or residential care, for a period not to exceed 30 days; or
 (B)in the case of outpatient care, for a period not to exceed 90 days. (2)If, upon the expiration of the period referred to in subparagraph (A) of paragraph (1), the Secretary determines that the eligible individual to whom care is furnished is not stable, the Secretary may extend such period as the Secretary determines appropriate.
 (d)Outreach requirementsDuring any period when an eligible individual is receiving emergent mental health care under this section, the Secretary shall—
 (1)ensure that, in the case of an individual referred by the Veterans Crisis Line, the Veterans Crisis Line notifies the Suicide Prevention Coordinator and the Office of Community Care, as appropriate, at the nearest Department facility;
 (2)determine the eligibility of the individual for other programs and benefits under the laws administered by the Secretary; and
 (3)make referrals for follow-on care, as the Secretary determines appropriate. (e)Prohibition on charge (1)Not­with­stand­ing section 1784 of this title, if the Secretary furnishes emergent mental health care to an eligible individual under this section, the Secretary may not charge the individual for such care.
 (2)If the Secretary furnishes such care to an eligible individual at a non-Department facility, the Secretary shall—
 (A)provide for reimbursement of such facility for the reasonable value of such care; and (B)ensure that such facility, or any health care provider working at such facility, does not charge the individual for the care.
 (3)In the case of an eligible individual who receives emergent mental health care under this section and who is entitled to care (or payment of the expenses of care) under a health-plan contract, the Secretary may recover or collect charges for such care under such contract.
 (4)Section 1725 of this title does not apply to any payment for emergent mental health care furnished under this section.
 (f)Annual reportNot less frequently than once each year, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on emergent mental health care furnished under this section. Each such report shall include, for the year covered by the report—
 (1)the number of individuals who received emergent mental health care under this section; and (2)the total cost of furnishing emergent mental health care under this section.
 (g)DefinitionsIn this section: (1)The term emergent mental health care means emergency stabilization care provided to an individual who—
 (A)presents at a Department medical facility or non-Department facility with an emergent mental health need, including an acute suicidal crisis; or
 (B)a licensed health care professional determines presents an imminent danger to the individual’s self or to others.
 (2)The term health-plan contract has the meaning given such term in section 1729(i)(1) of this title, except that such term includes—
 (A)an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of such Act (42 U.S.C. 1395j);
 (B)a State plan for medical assistance approved under title XIX of such Act (42 U.S.C. 1396 et seq.); (C)a workers' compensation law or plan described in subparagraph (A) of subsection (a)(2) of such section; and
 (D)a program, plan, or policy under a law described in subparagraph (B) or (C) of such subsection.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relation to section 1720I the following new item:
				
					
						1720J. Emergent mental health care..
 (c)Effective dateEmergent mental health care shall be furnished under section 1720J of title 38, United States Code, as added by subsection (a), beginning on the date that is 180 days after the date of the enactment of this Act.
			3.Eligibility of certain former members of the Armed Forces for Department of Veterans Affairs mental
			 and behavioral health care
 (a)In generalSubsection (b) of section 1720I of title 38, United States Code, is amended— (1)in paragraph (2)—
 (A)by striking subparagraphs (A) and (B); and (B)by striking that is not honorable but not— and inserting other than honorable;; and
 (2)by striking paragraph (4) and inserting the following new paragraph (4):  (4)served in the Armed Forces for a period of more than 90 cumulative days..
 (b)Additional reporting requirementsSubsection (f)(2) of such section is amended— (1)by redesignating subparagraph (C) as subparagraph (D);
 (2)by inserting after subparagraph (B) the following new subparagraph (C):  (C)The total cost of furnishing mental and behavioral healthcare services under this section..
				